IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Guy Wayne Moyer,                           :
                         Petitioner        :
                                           :
               v.                          :
                                           :
Pennsylvania Board of Probation and        :
Parole,                                    :
                        Respondent         :        No. 181 C.D. 2015


                                      ORDER


            NOW, December 9, 2015, having considered petitioner’s petition for en

banc reargument, the petition is denied.



                                               _____________________________
                                               DAN PELLEGRINI,
                                               President Judge